           Case 4:19-cv-01751-DMR Document 20-1 Filed 07/15/19 Page 1 of 2




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT

11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13

14 PETER TODD, an individual,                     Case No.: 4:19-cv-01751-DMR
15               Plaintiff,                       [PROPOSED] ORDER RE SPECIAL
                                                  MOTION TO STRIKE
16 vs.

17 SARAH MICHELLE REICHWEIN aka ISIS
   AGORA LOVECRUFT, an individual,
18
             Defendant.
19

20

21 / / /

22 / / /

23

24

25

26

27

28

                                        [PROPOSED] ORDER
                                      (No. 4:19-cv-01751-DMR)
            Case 4:19-cv-01751-DMR Document 20-1 Filed 07/15/19 Page 2 of 2




 1         Before the Court is Defendant’s Motion and Special Motion to Strike. Having considered
 2 the motion, the opposition, and all the written and oral evidence and argument submitted, the

 3 Motion is GRANTED as the sole cause of action, for defamation, raises a matter of public

 4 concern, and Defendant Peter Todd has not produced evidence sufficient to meet his burden

 5 under section 425.16 of the California Code of Civil Procedure.

 6         It is ORDERED that Plaintiff Peter Todd’s complaint is stricken without leave to amend.
 7

 8
 9 DATED:___________________                    _____________________________________
10                                              Hon. Donna M. Ryu
                                                United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          [PROPOSED] ORDER
                                       (No. 4:19-cv-01751-DMR) - 1
